Citation Nr: 9911210	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-41 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for pruritus ani with 
eczematous changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1993 from the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran thereafter relocated to 
Florida, and the claim was certified for appeal by VA's St. 
Petersburg, Florida, RO.  The Board, pursuant to an August 
1996 Remand, requested that additional development of the 
evidence be developed.  

The veteran has submitted an application for an annual 
clothing allowance (VA Form 21-8678).  It is requested that 
the RO take appropriate action regarding this matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's pruritus ani with eczematous changes is 
chronic and symptomatic, and manifested by constant itching, 
and an anal fissure without sphincter impairment.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for a pruritus ani 
with eczematous changes are not met.  38 U.S.C.A. §§ 1155, 
5107, (West 1991); 38 C.F.R. §§ 4.7, 4.118, Part 4, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
his service-connected skin disorder of the anal area is, in 
essence, more severe than currently evaluated.  Specifically, 
the veteran complains of persistent anal area itching and 
bleeding.  

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service connection for a skin condition, specifically, 
"pruritus ani," was granted by means of a rating decision 
dated in May 1954, following a review of the evidence then of 
record, including the veteran's service medical records and 
the report of a May 1954 VA examination.  The RO assigned a 
noncompensable rating at that time.  The RO, pursuant to an 
October 1993 rating decision, increased the schedular 
evaluation for the veteran's disability to 10 percent.  The 
10 percent rating assigned by the RO in October 1993 has 
remained in effect since that time.

The RO has assigned a 10 percent rating for the eczema and 
pruritus of the anal area pursuant to the criteria set forth 
in VA's Schedule of Rating Disabilities (Schedule).  
38 C.F.R. Part 4 Diagnostic Code 7806 (1998).  Under Code 
7806, when eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has light, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.

Anal fistula is rated under Diagnostic Code 7335 by 
comparison to impairment of sphincter control under 
Diagnostic Code 7332.  When the impairment of rectal or anal 
sphincter control is healed or slight without leakage, a 
noncompensable rating is assignable.  When it is constantly 
slight, or there is occasional moderate leakage, a 10 percent 
rating is assignable.  When there are occasional involuntary 
bowel movements, necessitating the wearing of a pad, a 30 
percent rating is assignable. When extensive leakage is 
present and there are fairly frequent involuntary bowel 
movements, a 60 percent rating is assignable.

It is initially noted that the veteran was afforded treatment 
at a VA hospital emergency room in May 1993.  At that time 
that the veteran 
complained of worsening anal area itching.  An examination 
revealed no rash or lesions.  The diagnosis was chronic 
pruritus anus, and the veteran was prescribed medicinal 
ointments.

The veteran was treated at VA outpatient clinics on several 
occasions from 1993 to 1997 for pruritus ani.  A November 
1993 treatment record shows that the veteran complained of 
rectal itching since his service separation.  Prescribed 
ointments were noted to occasionally help with the itching.  
Slight maceration and fissures were noted to be present; no 
lesions were detected.  The diagnosis was pruritus ani.  He 
was seen in March 1994 for complaints associated with rectal 
itching.  Ointment treatment was noted to provide very little 
relief.  An examination was negative for fissures, abrasion, 
and excoriation.  The diagnosis was pruritus ani.  A November 
1995 treatment record indicates that the veteran was treated 
for follow-up care for pruritus ani, and that no improvements 
were shown.  He was given topical ointment.  Examination 
showed slight maceration and fissuring in the anal area; 
pruritus ani was diagnosed.  

A VA dermatology examination was conducted in November 1997.  
At that time the veteran complained of pruritus ani since his 
service separation in 1953.  The pruritus, while noted to be 
of an intermittent nature, was described as increasing in 
frequency, especially in the morning.  It was noted that the 
veteran had used topical creams during the last few years 
with some relief.  The veteran complained of increased 
irritation with bowel movements and intermittent excoriation 
leading to bleeding.  The examiner reported that the pruritus 
and the unrelenting nature were quite distressing to the 
veteran.  The examiner stated today was a mild case. 

The examination of the perianal area revealed a 5 by 1 
millimeter (mm) thin fissure with approximately 2 mm of 
maceration surrounding the area of fissuring at 12 o'clock.  
There was a faint ill defined thin pink slightly lichenfied 
plaque in the superior gluteal cleft. The diagnosis was 
pruritus ani with eczematous changes secondary to scratching 
minimal secondary intertrigo with yeast. 

To summarize, the veteran's statements describing the 
symptoms associated with his skin disorder are considered to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  In this regard, although during the recent 
VA examination, the veteran made no specific reference to 
itching, the evaluation indicatedthat he had developed an 
anal fissure because of the scratching.  Additionally, the 
outpatient clinical records reflect that the itching is 
constant.  Further, the record shows that the pruritus ani 
with eczematous changes is chronic in nature, as such, that 
the examiner described the disability as unrelenting.  The 
Board is aware that the examiner described the veteran's case 
as mild and minimal.  However, the Board is satisfied that, 
based on the clinical findings, the degree of disability 
resulting from the pruritus ani with eczematous changes more 
nearly approximates the criteria for the next higher 
evaluation.  Accordingly, a 30 percent rating is warranted.  
38 C.F.R. § 4.7.  

However, this same evidence does not provide a basis 
permitting a grant in excess of 30 percent.  There is no 
evidence of systemic or nervous manifestations nor is the 
disorder exceptionally repugnant.  Additionally, there is no 
evidence of sphincter impairment.

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the 
Board finds no basis, which permits a rating in excess of 30 
percent.


ORDER

Entitlement to an increased rating to 30 percent for pruritus 
ani with eczematous changes is granted subject to the law and 
regulations governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

